DETAILED ACTION
This Office action is in response to the RCE filed 19 July 2021. Claims 1-20 are pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.
 
Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
For Claim 1 (lines 9-10), Clam 10 (lines 10-11), Claim 19 (lines 14-15), “the peer node” should probably be corrected to ---the respective peer node--- or ---the each peer node--- to refer back to its antecedent.
For Claim 19 (line 3) “the processors” should be corrected to ---the one or more processors---.
Remaining claims are objected to as depending from an objected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8, 10-12, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 7006453) in view of Yoakum (US 2014/0018110) and Smith et al. (US 8194573).
For Claims 1, 10, and 19, Ahmed teaches a method, one or more computer-readable non-transitory storage media embodying software that is operable when executed to perform the method (see column 9 lines 5-17: memory, instructions), a system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the one or more processors, the one or more processors operable when executing the instructions to perform the method (see column 9 lines 5-17: processors, memory, instructions); the method comprising:
transmitting, via the local wireless network connection, a position coordinate associated with a first node to the nearby electronic device (see column 6 lines 35-63: node transmits own information); 
receiving, from the nearby electronic device, location information of one or more peer nodes (see column 6 lines 35-63, column 7 lines 23-54: nodes flood out neighbor information); 
adding the location information of the one or more peer nodes into a log included in the first node (see column 6 lines 35-63: storing location information in table); and 
determining, based on the log, that at least two nodes are within communication range of the first node, wherein the at least two nodes are included in the one or more peer nodes (see column 6 lines 35-63: selecting nodes to connect with based on location). 
Ahmed as applied above Is not explicit as to, but in a similar field of endeavor, Yoakum teaches 
receiving, via a local wireless network connection, an association request from a nearby electronic device (see paragraphs 22, 39: association request; paragraph 42: WLAN), and 

Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine peer node location information as in Yoakum when implementing the method of Ahmed. The motivation would be to collect peer node location from peers which may not have the capacity to determine their own locations.
The references as applied above are not explicit as to, but in a similar field of endeavor, Smith teaches determining, based on the log, that at least two nodes are within Line-of-Sight (LOS) communication range of the first node (see column 8 lines 41-50: distributed management; column 9 lines 57-62, column 11 lines 45-58: using LOS information to select nodes to connect with).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use LOS as a basis for selecting direct connections as in Smith when implementing the network of Ahmed. The motivation would be to improve network performance by leveraging the advantages of directional connections.
For Claims 2, 11, and 20, Ahmed further teaches the method, further comprising: determining the position coordinate associated with the first node based on querying a GPS system (see column 3 lines 50-57: GPS). 
For Claims 3 and 12, Ahmed as applied above is not explicit as to, but Yoakum teaches the method, wherein the local wireless network connection is a Wifi connection (see paragraph 42). 

For Claims 6 and 15, Ahmed further teaches establishing connectivity with the node in the at least two nodes (see column 2 line 64 to column 3 line 25: nodes establish mutual links).
The references as applied above are not explicit as to, but Smith teaches the method, further comprising: selecting a node in the at least two nodes for communication (see column 11 line 58 to column 12 line 10). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to establish connectivity as in Smith when managing routing as in Ahmed. The motivation would be to avoid network fragmentation.
For Claims 8 and 17, Ahmed further teaches the method further comprising establishing connectivity with the at least two nodes (see column 2 line 64 to column 3 line 25: nodes establish mutual links). Smith also teaches establishing connectivity with the at least two nodes (see column 11 line 58 to column 12 line 10). 

Claims 4, 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 7006453), Yoakum (US 2014/0018110), and Smith et al. (US 8194573)  as applied to claims 1 and 10 above, and further in view of Taylor et al. (US 2008/0101277).
For Claims 4 and 13, Ahmed further teaches the method, further comprising: providing location information of the second node to the nearby electronic device (see column 7 lines 23-54). 

Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide requested information as in Taylor when implementing the method of Ahmed, Smith, and Sim. The motivation would be to ensure that nodes are not missing information that would be useful in resolving network fragmentation.
For Claims 5 and 14, Ahmed further teaches the method, wherein the first node, the second node, and the one or more peer nodes are configured to be connected to one another (see column 2 line 64 to column 3 line 25: nodes establish mutual links). 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 7006453), Yoakum (US 2014/0018110), and Smith et al. (US 8194573) as applied to claims 1, 6 and 10 above, and further in view of Daue et al. (US 9117073).
For Claims 7 and 16, the references as applied above are not explicit as to, but Daue teaches the method, wherein the node in the at least two nodes is selected randomly (see column 4 lines 35-45, claim 1: random selection of next hop). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to select nodes as in Daue when implementing the method of Ahmed. The motivation would be to protect user security by implementing an anonymizing process.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 7006453), Yoakum (US 2014/0018110), and Smith et al. (US 8194573) as applied to claims 1 and 10 above, and further in view of Siomina (US 2015/0339823).
For Claims 9 and 18, the references as applied above are not explicit as to, but in a similar field of endeavor, Siomina teaches the method, further comprising: determining the position coordinate associated with the first node based on cross-referencing a post-installed image of the first node against images stored in a database (see paragraphs 323-327: determine location by comparing images with and without the object). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine locations as in Siomina when implementing the method of Ahmed. One of ordinary skill would have been able to do so with the reasonably predictable result of determining locations with an appropriate level of precision.

Response to Arguments
Applicant’s submission of 19 July 2021 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are not persuasive as argued in the advisory action mailed 7 July 2021. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 2016/0081124) teaches a network in which location information is access related information.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        10/19/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466